 
 
I 
111th CONGRESS 1st Session 
H. R. 1624 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2009 
Mr. Bilirakis (for himself and Mr. Carney) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from the gross income of members of the uniformed services of the United States certain amounts of military basic pay. 
 
 
1.Short titleThis Act may be cited as the Military Personnel Income Tax Exclusion Act. 
2.Exclusion from gross income for certain amounts of basic pay 
(a)In generalSubsection (a) of section 134 of the Internal Revenue Code of 1986 (relating to exclusion for certain military benefits) is amended to read as follows: 
 
(a)General ruleGross income shall not include— 
(1)any qualified military benefit, and 
(2)so much of the basic pay received for active service as a member of the uniformed services of the United States (which would, but for this paragraph, be includible in gross income) to the extent that the rate of such pay does not exceed the highest rate payable for the E–1 pay grade. . 
(b)Excluded amounts counted as income for certain purposes 
(1)Refundable portion of child creditParagraph (1) of section 24(d) of such Code is amended by inserting or 134(a)(2) after 112.  
(2)Earned income creditClause (vi) of section 32(c)(2)(B) of such Code is amended by inserting or 134(a)(2) after 112. 
(3)Making work pay creditParagraph (2) of section 36A(d) of such Code is amended by inserting or 134(a)(2) after 112.  
(4)Retirement savingsParagraph (7) of section 219(f) of such Code is amended to read as follows: 
 
(7)Special rule for certain compensation earned by members of the Armed ForcesFor purposes of subsections (b)(1)(B) and (c), the amount of compensation includible in an individual’s gross income shall be determined without regard to sections 112 and 134(a)(2). . 
(5)WithholdingParagraph (1) of section 3401(a) of such Code is amended to read as follows: 
 
(1)for active service performed in a month for which such employee is entitled to the benefits of section 112 (relating to certain combat zone compensation of members of the Armed Forces of the United States) or section 134(a)(2) (relating to certain military benefits) to the extent remuneration for such service is excludable from gross income under section 112 or 134(a)(2), as the case may be.. 
(c)Effective dateThe amendments made by this section shall apply to amounts paid after December 31, 2008, in taxable years ending after such date.  
 
